      Case 1:19-cr-00114-SCJ-AJB Document 60 Filed 09/15/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


                                             MOTION TO VACATE
 LORENZO DWIGHT GORDON,                      28 U.S.C. § 2255
       Movant,
                                             CRIMINAL ACTION NO.
       v.                                    1:19-CR-0114-SCJ-AJB


 UNITED STATES OF AMERICA,                   CIVIL ACTION NO.
       Respondent.                           1:20-CV-2952-SCJ-AJB

                                    ORDER

      This matter is before the Court for consideration of the Final Report and

Recommendation of Magistrate Judge Alan J. Baverman [Doc. 58], to which no

objections have been filed. After reviewing the Report & Recommendation, it is

received with approval and ADOPTED as the Opinion and Order of this Court.

      Accordingly, it is hereby ORDERED that Lorenzo Dwight Gordon’s Motion

to Vacate, Set Aside or Correct Sentence pursuant to U.S.C. 28 § 2255 [Doc. 57] is

DENIED AS PREMATURE and a certificate of appealability is also DENIED. It is

further ORDERED that civil action number 1:20-CV-2952-SCJ-AJB is DISMISSED.

      IT IS SO ORDERED, this 15th day of September, 2020.


                                     s/Steve C. Jones
                                     STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE
